DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Acknowledgment is made of Related U.S. Application Data: This application is a CON of 15/133,730, filed 04/20/2016, now PAT 10,445,210; which is a CON of 14/499,619, filed 09/29/2014, now PAT 9,436,578; which is a CON of 12/062,766, filed 04/04/2008, now PAT 8,892,738; which has PRO 60/986,260, filed 11/07/2007. 
3.	After thorough search and examination of the present application and in light of the prior art made of record, claims 2-22 (renumbered 1-21) are allowed.  

Terminal Disclaimer
4.	The terminal disclaimer filed on 05/14/2021 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patents 8,892,738; 9,436,578 and 10,445,210; has been reviewed and approved.  The terminal disclaimer has been recorded.

Examiner’s Notes/Comments Regarding 112(f): 6th Paragraph
5.	Referring to claims 13-22, which are system claims; the elements described by the terms “…means for virtually installing…, …generating…, …receiving…, …translating…, …providing…, …receiving…, …satisfying…, …generating…, …using…, …adding…, …maintaining…, …sending…” include and are executed by hardware components such as a VMs and computer’s processor, as shown in 

Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “the virtualized environment including an agent process associated with logging, the agent process having an associated delta transmission protocol; generating a session identifier for the virtually installed application; receiving one or more resource requests from the virtually installed application; translating the one or more resource requests into a list including one or more blocks, the one or more blocks including one or more components of the virtually installed application; providing the session identifier and block IDs of the one or more blocks to a raw log; receiving the one or more blocks; delivering a subset of block data of the one or more blocks to the virtualized environment; satisfying the one or more resource requests of the virtually installed application using the subset of block data of the one or more blocks; generating block access statistics from the raw log; buffering, by the agent process, the block IDs of the one or more blocks; transmitting, by the agent process, the buffer to subsequent logging processes” as specified by independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        05/17/2021.